Exhibit 10.139.1

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.




FIRST AMENDMENT TO DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT


This First Amendment to Development, License and Supply Agreement (this
“Amendment”) is entered into as of December 19, 2012 (“Date of Amendment”) by
and between ENDO PHARMACEUTICALS INC., a Delaware corporation, with its
principal offices located at 100 Endo Boulevard, Chadds Ford, Pennsylvania
19317, United States of America (“ENDO”) and Grünenthal GMBH, a company having
its principal office at Zieglerstraße 6, 52078 Aachen, Federal Republic of
Germany (“GRÜNENTHAL”). ENDO and GRÜNENTHAL may be referred to herein
individually as a “Party” or collectively as the “Parties.” Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
WHEREAS, the Parties entered into a Development, License and Supply Agreement
dated as of December 18, 2007 (“Agreement”), relating to the development,
marketing and manufacturing of pharmaceutical products containing Oxymorphone
and incorporating GRÜNENTHAL’s tamper resistant formulation technology; and


WHEREAS, the Parties desire to amend the Agreement to reflect the Parties’
agreement as to the following:


1.
ENDO shall be responsible for the planning of packaging of finished Product and
routine packaging quality obligations;

2.
GRT shall reimburse ENDO for the cost of packaging based on the third party
packaging related invoices incurred by Endo;

3.
ENDO shall charge GRÜNENTHAL a one-time fee for services provided in 2012 (after
deduction for GRÜNENTHAL’s expenses related to the accelerated ramp up of
manufacturing in the first half of 2012) and a quarterly handling fee for
packaging services commencing in 2013; and

4.
Include a Floor Price for the *** and *** dosage form of the Product.



NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein and the mutual benefits to be derived therefrom, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

1



--------------------------------------------------------------------------------

Exhibit 10.139.1



I.
The Agreement is hereby amended as follows:



1.
The following new Section 4.2.1(g) shall be added:



“Notwithstanding any other provision of this Agreement, Endo shall be
responsible for the planning of packaging of finished Product and routine
packaging quality obligations, and shall be solely responsible for
communications with the contract packager. The Quality Assurance Agreement
between the parties shall be amended to reflect the changed responsibilities of
the Parties with respect to packaging within thirty (30) days of the Date of
this Amendment.”


2.
The following new Section 5.19 shall be added:



The Parties agree that GRÜNENTHAL shall reimburse ENDO for the costs invoiced to
ENDO by third parties (including the current Product packager, Sharp) for
Product packaging related expenses, plus a services fee.


For 2012, GRÜNENTHAL shall reimburse Endo all such third party expenses plus an
additional amount of $***, which payment shall be payable within thirty (30)
days of the Date of Amendment. The amount of $*** represents a fee of $*** for
Endo packaging management services performed in 2012, from which fee $*** shall
be deducted in reimbursement of GRÜNENTHAL’s extraordinary expenses associated
with its accelerated ramp up of manufacturing in the first half of 2012. The
parties agree that such amounts represent payment in full for Endo’s 2012
packaging management services and GRÜNENTHAL’s 2012 accelerated manufacturing
expenses.


In addition, commencing January 1, 2013, GRÜNENTHAL shall reimburse Endo all
such third party packaging related expenses plus a quarterly handling fee of USD
$***, which shall be paid by GRÜNENTHAL to Endo for packaging management
services. Such quarterly services fee and out-of-pocket expense reimbursement
shall be made quarterly in USD on the dates when transfer price payment is due
pursuant to Article 5.14 of the Agreement. Endo shall submit to GRÜNENTHAL a
corresponding invoice within thirty (30) days after the end of each Calendar
Quarter accompanied by copies of the corresponding third party invoices for
Product packaging related expenses during the recent Calendar Quarter. The
parties shall negotiate in good faith an appropriate adjustment to the quarterly
fee if the volume of Product converted (based on the number of batches requested
in a purchase order for 3 months supply) increases or decreases by ***% from the
Product volumes for third quarter of 2012.



2



--------------------------------------------------------------------------------

Exhibit 10.139.1



3.
ENDO shall use commercially reasonable efforts to limit any increase of packager
expenses of Endo´s packager to the Producer Price Index (Pharmaceutical
Preparations, ethical PCU2834#), published by the United States Department of
Labor, Bureau of Labor Statistics (“PPI”). Endo shall promptly notify GRÜNENTHAL
in writing of a rate increase for Product packaging services by Endo’s third
party packager. In the event that the rate for packaging services increases by
more than the PPI for the previous twelve months, ***.



4.
Both parties shall have the right to terminate Sections 1-3 of this Amendment
upon at least *** (***) months prior written notice, provided that such notice
may not be delivered before July 1, 2013.



5.
Both parties shall have the right to terminate Sections 1-3 of this Amendment
for material breach of such Sections 1-3 in accordance with the terms of Section
18.1(b) of the Agreement.



6.
GRÜNENTHAL shall be responsible for the Endo packaging management fees and all
third party packaging related expenses for Product incurred by Endo before the
effective date of any termination of Sections 1-6 of this Amendment. Upon the
effective date of a termination of Sections 1-6 of this Amendment, such
Amendment Sections shall cease to be in force and effect and the original
contract terms modified by such Amendment Sections shall be reinstated.



7.
The floor price table provided in Annex 1.24 shall include the additional dosage
forms of *** and *** with the following prices:



***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





II.
Except as expressly amended or otherwise modified hereby, all of the terms,
conditions and provisions of the Agreement shall remain in full force and
effect.



III.
The definitions used in this Amendment shall have the meaning given to them in
the Agreement.





IV.
Section I.1 through I.6 of this Amendment enter into force retroactively on
March 1, 2012 and the other provisions of this Amendment on the Date of
Amendment.


3



--------------------------------------------------------------------------------

Exhibit 10.139.1





IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Amendment as of the date first written above.


ENDO PHARMACEUTICALS INC.
 
GRÜNENTHAL GMBH
 
 
 
 
 
By:
/S/ Denise Hudson
 
By:
/S/ Harald Stock
Name:
Denise Hudson
 
Name:
Dr. Harald Stock
Title:
EVP, Enterprise Quality & Supply Chain


 
Title:
Chairman & Chief Executive Officer
 
 
 
 
 
 
 
 
By:
/S/ Dieter Peters
 
 
 
Name:
Dieter Peters
 
 
 
Title:
Executive Vice President GPS


4

